04/07/2020

                                 ORIGINAL
          IN THE SUPREME COURT OF THE STATE OF MOlgiii
                                                   .  NEND                              Case Number: PR 20-0003


                                        PR 20-0003
                                                                         APR 0 7 2020
                                                                       Bovven Greenwood
                                                                     Clerk of Supreme Court
 IN RE PETITION OF GRACE BROSOFSKY TO                                   State nf kotnntana
 SUBMIT LATE APPLICATION TO TAKE THE                                   ORDER
 BAR EXAM



       Grace Brosofsky has filed a petition for leave to submit a late application to take the
Montana Bar Examination presently scheduled to be administered in July 2020.
Brosofsky's petition establishes good cause for the request. Brosofsky must also comply
with all other applicable Rules of Admission, including character and fitness certification,
in sufficient time to ultimately be able to sit for the examination. Therefore,
       IT IS HEREBY ORDERED that the petition of Grace Brosofsky for leave to submit
a late application to take the Montana Bar Examination in July 2020 is GRANTED,subject
to completion of all exam prerequisites. The application should be submitted no later than
April 15, 2020.
       The Clerk shall provide copies ofthis order to the Petitioner and to the Administrator
ofthe Board ofBar Examiners at the State Bar of Montana.
       DATED this        day of April, 2020.
Justices